



Exhibit 10.3
                            


Viavi Solutions Inc. 2003 Equity Incentive Plan
Notice of Performance Unit Award
Grantee’s Name:
Award Number:
 
Date of Award:
 
Type of Award:Performance Units
 
Vesting Commencement Date:



You (the “Grantee”) have been granted a performance unit award (the “Award”),
subject to the terms and conditions of this Notice of Performance Unit Award
(the “Notice”), the Viavi Solutions Inc. 2003 Equity Incentive Plan, as amended
from time to time (the “Plan”) and the attached Performance Unit Award Agreement
and any addendum thereto, which contains country specific provisions
(collectively, the “Agreement”), as follows. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Notice.
Total Number of Performance Units Awarded (the “Units”):    
[Threshold: _____]
[Target: _____]
[Maximum: _____]
[EQUAL TO ____%]
Vesting Schedule:
Subject to the Grantee’s Continuous Active Service and other provisions and
limitations set forth in this Notice, the Award Agreement and the Plan, the
Units will “vest” in accordance with the following schedule: ________________
All of the Units subject to the Award shall commence vesting as set forth in
Section 3 of the Award Agreement.
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Award Agreement.
Viavi Solutions Inc.,
a Delaware corporation
Title:    





--------------------------------------------------------------------------------





The Grantee acknowledges receipt of a copy of the Plan and the Award Agreement
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Award subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Award Agreement and the
Plan in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Notice and fully understands all provisions of this
Notice, the Award Agreement and the Plan. The Grantee hereby agrees that all
disputes arising out of or relating to this Notice, the Plan and the Award
Agreement shall be resolved in accordance with Section 12 of the Award
Agreement. The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.
Dated:            





--------------------------------------------------------------------------------







Award Number:
    
VIAVI SOLUTIONS INC. 2003 EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT
1.Issuance of Units. Viavi Solutions Inc., a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Performance Unit Award (the “Notice”), the Total Number of Performance Units
Awarded set forth in the Notice (the “Units”), subject to the Notice, this
Performance Unit Award Agreement and any addendum thereto, which contains
country specific provisions (collectively, the “Agreement”) and the terms and
provisions of the Company’s 2003 Equity Incentive Plan, as amended from time to
time (the “Plan”), which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Award Agreement.


2.Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution. Notwithstanding the
foregoing, the Grantee may designate a beneficiary of the Units in the event of
the Grantee’s death on the beneficiary designation form attached hereto as
Exhibit A. The terms of this Award Agreement shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.


3.Vesting. All of the Units subject to this Award Agreement shall vest as set
forth below:
                        
_________________


4.Termination of Continuous Active Service.
(a)Except in the event of the Grantee’s change in status from an Employee to a
Consultant (in which case vesting of the Units shall continue only to the extent
determined by the Administrator) or in the event of the Grantee’s death or
Disability, vesting of the Units shall cease upon the date of termination of the
Grantee’s Continuous Active Service. In the event the Grantee’s Continuous
Active Service is terminated due to death or Disability, any unvested Units held
by the Grantee shall immediately vest at the target amount and all performance
criteria shall be deemed to be satisfied. However, in the event the Grantee’s
Continuous Active Service is terminated for any reason, other than death or
Disability, any unvested Units held by the Grantee immediately following such
termination of Continuous Active Service shall be deemed reconveyed to the
Company and the Company shall thereafter be the legal and beneficial owner of
the unvested Units and shall have all rights and interest in or related thereto
without further action by the Grantee.
(b)“Disability” for the purpose of this Agreement means the Grantee’s
disability, as determined by the Social Security Administration or the long-term
disability plan maintained by the Company; provided however, that if the Grantee
resides outside of the United States, “Disability” shall have such meaning as is
required by Applicable Law.


5.Conversion of Units and Issuance of Shares. Upon the vesting of a Unit, one
share of Common Stock shall be issuable for such vested Unit (the “Shares”),
subject to the terms and provisions of the Plan and this Agreement. Thereafter,
the Company will transfer such Shares to the Grantee as soon as practicable
following the satisfaction of any Tax-Related Items (as defined below) but in
any event no





--------------------------------------------------------------------------------





later than the date that is two and one-half (2½) months from the later of the
end of (i) the Company’s tax year that includes the vesting date or (ii) the
calendar year that includes the vesting date. Any fractional Unit remaining
after the Award is fully vested shall be discarded and shall not be converted
into a fractional Share.


6.Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.


7.Withholding of Taxes.
(a)Regardless of any action the Company or the Grantee’s employer (the
“Employer”) takes with respect to any or all applicable national, local, or
other tax or social contribution, withholding, required deductions, or other
payments, if any, that arise upon the grant or vesting of the Units or the
holding or subsequent sale of Shares, and the receipt of dividends, if any, or
otherwise in connection with the Units or the Shares (“Tax-Related Items”), the
Grantee acknowledges and agrees that the ultimate liability for all Tax-Related
Items legally due by the Grantee is and remains the Grantee’s responsibility and
may exceed any amount actually withheld by the Company or the Employer. The
Grantee further acknowledges and agrees that the Grantee is solely responsible
for filing all relevant documentation that may be required in relation to the
Units or any Tax-Related Items (other than filings or documentation that is the
specific obligation of the Company or a Parent, Subsidiary, or Employer pursuant
to Applicable Laws) such as but not limited to personal income tax returns or
reporting statements in relation to the grant, vesting or settlement of the
Units, the holding of Shares or any bank or brokerage account, the subsequent
sale of Shares, and the receipt of any dividends. The Grantee further
acknowledges that the Company and the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Units, including the grant or vesting of the Units, the
subsequent sale of Shares acquired under the Plan, and the receipt of dividends,
if any; and (b) does not commit to and is under no obligation to structure the
terms of the Units or any aspect of the Units to reduce or eliminate the
Grantee’s liability for Tax-Related Items, or achieve any particular tax result.
The Grantee also understands that Applicable Laws may require varying Share or
Unit valuation methods for purposes of calculating Tax-Related Items, and the
Company assumes no responsibility or liability in relation to any such valuation
or for any calculation or reporting of income or Tax-Related Items that may be
required of the Grantee under Applicable Laws. Further, if the Grantee has
become subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable event, the Grantee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax- Related Items in more than one jurisdiction.
Notwithstanding any contrary provision of this Agreement, no Shares will be
issued to the Grantee, unless and until satisfactory arrangements (as determined
by the Administrator) will have been made by the Grantee with respect to the
payment of any Tax-Related Items which the Company determines must be withheld
with respect to such Shares.
(b)As a condition to the grant and vesting of the Units, the Grantee hereby
agrees to make adequate provision for the satisfaction of (and will indemnify
the Company and any Parent or Subsidiary for) any Tax-Related Items. The
Tax-Related Items shall be satisfied by the Company’s withholding all or a
portion of any Shares that otherwise would be issued to the Grantee upon payment
of the vested Units; provided that amounts withheld shall not exceed the amount
necessary to satisfy the Company’s minimum tax withholding obligations, unless
the Grantee is an Officer and elects a higher tax withholding rate. Such
withheld Shares shall be valued based on the closing price of the Shares on the
applicable vesting date. Furthermore, the Grantee agrees to pay the Company or
any Parent, Subsidiary, or Employer any Tax-Related Items that cannot be
satisfied by the foregoing methods.





--------------------------------------------------------------------------------





8.Rights as Stockholder. Neither the Grantee nor any person claiming under or
through the Grantee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
such Shares have been issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company). After
such issuance, the Grantee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares, but prior to such issuance, the Grantee will not
have any rights to dividends and/or distributions on such Shares.


9.Entire Agreement: Governing Law. The Notice, the Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Award Agreement be determined by a court of
law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable. Notwithstanding any provision of
this Award Agreement or the Plan to the contrary, the Administrator may amend
this Award Agreement, either retroactively or prospectively, without the consent
of the Grantee, if the Administrator determines in its discretion that such
amendment is required or advisable for this Award Agreement and the Award to
satisfy or comply with or meet the requirements of Code Section 409A. To the
extent the Award is otherwise exempt from Code Section 409A, the Administrator
shall not take any action that would cause the Award to become subject to Code
Section 409A, and to the extent the Award is subject to Code Section 409A, the
Administrator shall not take any action that would cause the Award to fail to
satisfy the requirements of Code Section 409A.


10.Section 409A. Notwithstanding anything in the Notice, the Plan or this
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the Units is accelerated in connection with the termination
of the Grantee’s Continuous Active Service (provided that such termination is a
“separation from service” within the meaning of Code Section 409A, as determined
by the Company), other than due to death, and if (x) the Grantee is a “specified
employee” within the meaning of Code Section 409A at the time of such
termination of Continuous Active Service and (y) the payment of such accelerated
Units will result in the imposition of additional tax under Code Section 409A if
paid to the Grantee on or within the six (6) month period following the
Grantee’s termination of Continuous Active Service, then the payment of such
accelerated Units will not be made until the date six (6) months and one (1) day
following the date of the Grantee’s termination of Continuous Active Service,
unless the Grantee dies following his or her termination of Continuous Active
Service, in which case, the Units will be settled in Shares to the Grantee’s
estate or designated beneficiary as soon as practicable following his or her
death. It is the intent of this Agreement that it and all payments and benefits
hereunder be exempt from, or comply with, the requirements of Code Section 409A
so that none of the Units provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Code Section
409A, and any ambiguities herein will be interpreted to be so exempt or so
comply. Each payment payable under this Agreement is intended to constitute a
separate payment for purposes of United States Treasury Regulation Section
1.409A-2(b)(2). For purposes of this Agreement, “Code Section 409A” means
Section 409A of the Code, and any final United States Treasury Regulations and
United States Internal Revenue Service guidance thereunder, as each may be
amended from time to time.







--------------------------------------------------------------------------------





11.Headings. The captions used in this Award Agreement are inserted for
convenience and shall not be deemed a part of this Award Agreement for
construction or interpretation.


12.Dispute Resolution. The provisions of this Section 12 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Award Agreement.
The Company, the Grantee, and the Grantee’s assignees (the “parties”) shall
attempt in good faith to resolve any disputes arising out of or relating to the
Notice, the Plan and this Award Agreement by negotiation between individuals who
have authority to settle the controversy. Negotiations shall be commenced by
either party by notice of a written statement of the party’s position and the
name and title of the individual who will represent the party. Within thirty
(30) days of the written notification, the parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Award Agreement shall be brought
in the United States District Court for the Northern District of California (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a California state court in the County of San Mateo) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. THE
PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE, OR MAY HAVE TO A JURY TRIAL OF
ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 12 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.
13.Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery, upon deposit for
delivery by an internationally recognized express mail courier service or upon
deposit in the United States mail by certified mail (if the parties are within
the United States), with postage and fees prepaid, addressed to the other party
at its address as shown in these instruments, or to such other address as such
party may designate in writing from time to time to the other party.


14.No Effect on Terms of Service. The Units subject to the Award shall vest, if
at all, only during the period of the Grantee’s Continuous Active Service (not
through the act of being hired, being granted the Award or acquiring Shares
hereunder) and the Award has been granted as an inducement for the Grantee to
remain in such Continuous Active Service and as an incentive for increased
efforts on behalf of the Company and its Affiliates by the Grantee during the
period of his or her Continuous Active Service. Nothing in the Notice, the Award
Agreement, or the Plan shall confer upon the Grantee any right with respect to
future performance unit grants or continuation of Grantee’s Continuous Active
Service, nor shall it interfere in any way with the Grantee’s right or the right
of the Grantee’s employer to terminate Grantee’s Continuous Active Service, with
or without cause, and with or without notice. Unless the Grantee has a written
employment agreement with the Company to the contrary, Grantee’s status is at
will. This Award shall not, under any circumstances, be considered or taken into
account for purposes of calculation of severance payments in those jurisdictions
requiring such payments upon termination of employment. The Grantee shall not
have and waives any and all rights to compensation or damages as a result of the
termination of the Grantee’s employment with the Company or the Grantee’s
employer for any reason whatsoever, insofar as those rights result or may result
from (i) the loss or diminution in value of such rights or entitlements or
claimed rights or entitlements under the Plan, or (ii) the Grantee’s ceasing to
be entitled to any purchase rights or shares or any other rights under the Plan.







--------------------------------------------------------------------------------





15.Data Privacy.
(a)The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Grantee’s Personal Data
(as defined below) by and among, as applicable, the Company, any Parent,
Subsidiary, or Affiliate, or third parties as may be selected by the Company for
the exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that refusal or withdrawal of
consent will affect the Grantee’s ability to participate in the Plan; without
providing consent, the Grantee will not be able to participate in the Plan or
realize benefits (if any) from the Units.
(b)The Grantee understands that the Company and any Parent, Subsidiary,
affiliate, or designated third parties may hold personal information about the
Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company or any Parent, Subsidiary, or Affiliate, details of all
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor (“Personal Data”). The Grantee
understands that Personal Data may be transferred to any Parent, Subsidiary,
affiliate, or third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the United
States, the Grantee’s country (if different than the United States), or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. In particular, the Company may
transfer Personal Data to the broker or stock plan administrator assisting with
the Plan, to its legal counsel and tax/accounting advisor, and to the affiliate
or entity that is the Grantee’s employer and its payroll provider. The Grantee
should also refer to any data privacy policy implemented by the Company (which
will be available to the Grantee separately and may be updated from time to
time) for more information regarding the collection, use, storage, and transfer
of the Grantee’s Personal Data.


16.Foreign Exchange Fluctuations and Restrictions. The Grantee understands and
agrees that the future value of the underlying Shares is unknown and cannot be
predicted with certainty and may decrease. The Grantee also understands that
neither the Company, nor any affiliate is responsible for any foreign exchange
fluctuation between local currency and the United States Dollar or the selection
by the Company or any affiliate in its sole discretion of an applicable foreign
currency exchange rate that may affect the value of the Units or Shares received
(or the calculation of income or Tax-Related Items thereunder). The Grantee
understands and agrees that any cross-border remittance made to transfer
proceeds received upon the sale of Shares must be made through a locally
authorized financial institution or registered foreign exchange agency and may
require the Grantee to provide such entity with certain information regarding
the transaction.


17.Electronic Delivery and Acceptance; Translation. The Company may, in its sole
discretion, decide to deliver any documents related to the Grantee’s current or
future participation in the Plan, this Award, the Shares subject to this Award,
any other securities of the Company or any other Company-related documents, by
electronic means. By accepting this Award, whether electronically or otherwise,
the Grantee hereby (i) consents to receive such documents by electronic means,
(ii) consents to the use of electronic signatures, and (iii) agrees to
participate in the Plan and/or receive any such documents through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company, including but not limited to the use of electronic
signatures or click-through electronic acceptance of terms and conditions.


18.Documents in English. The Plan documents, including this Award Agreement, are
in English, and if the Grantee requires a translation of the documents into a
language other than English, Grantee will be responsible for arranging for
accurate translations. If the documents are translated into a





--------------------------------------------------------------------------------





language other than English and if the translated versions are different front
the English versions, the English versions will take precedence.







--------------------------------------------------------------------------------





EXHIBIT A


Viavi Solutions Inc.
Performance Unit Beneficiary Designation


In the event of my death prior to the settlement of my currently outstanding or
subsequently issued performance units (the “Units”) under any existing or
subsequently adopted equity incentive plan of Viavi Solutions Inc. or its
successor in interest (the “Company”) (whether adopted by the Company or assumed
by the Company in connection with a merger, acquisition or other similar
transaction) or issued to me by the Company outside of any such equity plan, and
in lieu of disposing of my interest,1if any, in the Units at the time of my
death by my will or the laws of intestate succession, I hereby designate the
following persons as Primary Beneficiary(ies) and Contingent Beneficiary(ies) of
my interest in the Units:
 
Primary Beneficiary(ies) (Select only one of the three alternatives)
 
(a)Individuals and/or Charities
% Share
 
Name____________________________________________________________
_______
 
Address
 
Name____________________________________________________________
_______
 
Address
 
Name____________________________________________________________
_______
 
Address
 
Name____________________________________________________________
_______
 
Address



 
(b)Residuary Testamentary Trust
 
 
 
In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.





















1.
A married grantee whose Units are community property may dispose only of his or
her own interest in the Units. In such cases, the grantee’s spouse may
(a) consent to the grantee’s designation by signing the Spousal Consent or
(b) designate the grantee or any other person(s) as the beneficiary(ies) of his
or her interest in the Units on a separate Beneficiary Designation.






























--------------------------------------------------------------------------------

















 
(c)Living Trust
 
 
 
_____________________________________________ (or any successor), as Trustee of
the
(print name of present trustee)
_____________________________________ Trust, dated ___________________________
(print name of trust)(fill in date trust was established)



 
Contingent Beneficiary(ies) (Select only one of the three alternatives)
 
(a)Individuals and/or Charities
% Share
 
Name____________________________________________________________
_______
 
Address
 
Name____________________________________________________________
_______
 
Address
 
Name____________________________________________________________
_______
 
Address
 
Name____________________________________________________________
_______
 
Address



 
(b)Residuary Testamentary Trust
 
 
 
In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.



 
(c)Living Trust
 
 
 
_____________________________________________ (or any successor), as Trustee of
the
(print name of present trustee)
_____________________________________ Trust, dated ___________________________
(print name of trust)(fill in date trust was established)



Should all the individual Primary Beneficiary(ies) fail to survive me or if the
trust named as the Primary Beneficiary does not exist at my death (or no will of
mine containing a residuary trust is admitted to probate within six months of my
death), the Contingent Beneficiary(ies) shall be entitled to my interest in the
Units for the shares indicated. Should any individual beneficiary fail to
survive me or a charity named as a beneficiary no longer exist at my death, such
beneficiary’s share shall be divided among the remaining named Primary or
Contingent Beneficiaries, as appropriate, in proportion to the percentage shares
I have allocated to them. In the event that no Individual Primary
Beneficiary(ies) or Contingent Beneficiary(ies) survives me, no trust (excluding
a residuary testamentary trust) or charity named as a Primary Beneficiary or
Contingent Beneficiary exists at my death, and no will of mine containing a
residuary trust is admitted to probate within six months of my death, then my
interest in the Units shall be disposed of by my will or the laws of intestate
succession, as applicable.
This Beneficiary Designation is effective until I file another such designation
with Viavi Solutions Inc. Any previous Beneficiary Designations are hereby
revoked.





--------------------------------------------------------------------------------





Submitted by:
Grantee o Grantee’s Spouse o


(Signature)


Date:
Accepted by:
Viavi Solutions Inc.
By:
Its:
Date:





Spousal Consent for Units that are Community Property (necessary if separate
beneficiary designation is not filed by Spouse):
I hereby consent to this Beneficiary Designation and agree that this designation
of beneficiaries provided herein shall apply to my community property interest
in the Units. This consent does not apply to any subsequent Beneficiary
Designation which may be filed by my spouse. This consent may be revoked by me
at any time, whether by filing a Beneficiary Designation disposing of my
interest in the Units or by filing a written notice of revocation with the
Company.
    
(Signature of Spouse)


Date:     






Spousal Consent for Units that are not Community Property (necessary if
beneficiary is other than Spouse):
I hereby consent to this Beneficiary Designation. This consent does not apply to
any subsequent Beneficiary Designation which may be filed by my spouse.
    
(Signature of Spouse)


Date:     







